Per Curiam.
Conceding that relator properly raised the question by appearing specially and objecting to the petition, there is no merit in the claim that the description of the lands was defective. A description of the lands proposed to be drained is all the statute requires. This does not mean a description by subdivision to correspond with individual ownership; and if an entire section is within the-district, it may be described as a section, although the subdivisions are owned by different persons.
Writ discharged.